     Case 1:20-cv-00773-AWI-HBK Document 14 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRANDON MARTINEZ,                                  Case No. 1:20-cv-00773-NONE-HBK
12                         Plaintiff,
13             v.                                        ORDER OF VOLUNTARY DISMISSAL
                                                         WITH PREJUDICE UNDER FED. R. CIV.
14    NATIONAL CREDIT ADJUSTERS,                         P. 41(a)(1)(A)(ii)
      LLC.,
15
                           Defendant.
16

17
              On November 10, 2020, the parties filed a Notice of Joint Stipulation of Dismissal with
18
     Prejudice citing Fed. R. Civ. P. 41(a)(1)(A)(ii), noting each party will bear their own respective
19
     fees and costs. Accordingly, based on the parties’ Joint Stipulation under Rule 41(a)(1)(A)(ii),
20
     this case is dismissed with prejudice. See Id.; see also Wilson v. City of San Jose, 111 F.3d 688,
21
     692 (9th Cir. 1997). The Clerk of Court is respectfully directed to assign this case to a district
22
     judge and then to close this case.
23

24   IT IS SO ORDERED.
25

26   Dated:         December 2, 2020
                                                        HELENA M. BARCH-KUCHTA
27                                                      UNITED STATES MAGISTRATE JUDGE
28
                                                        1
